Appellant insists we were in error in holding harmless the improper admission in evidence of the search warrant and affidavit therefor. In determining such an issue we must of necessity examine the entire record before us, having in mind also the penalty assessed. We have again reviewed the statement of facts, and considering that the jury assessed the lowest punishment permissible under a case made out irrespective of the evidence which was improperly admitted, we believe our conclusion that it should be held not such error as demands a reversal, to be correct.
The motion for rehearing is overruled.
Overruled.